UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
                                                           5/19/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :
                                 :             17 CR 447(VM)
          -against-              :                ORDER
                                 :
NOAM HALPERT,                    :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Counsel for the Government, with the consent of counsel
for Defendant (see Dkt. No. 95), requests that the status
conference     currently   scheduled   for    May    21,   2021   be
rescheduled. The conference shall be scheduled for Friday
July 23, 2021 at 10:00 a.m.
        All parties to this action consent to an exclusion of
time from the Speedy Trial Act until July 23, 2021.
        It is hereby ordered that time until July 23, 2021
shall     be   excluded    from   speedy     trial   calculations.
This     exclusion is designed to guarantee effectiveness of
counsel and prevent any possible miscarriage of justice. The
value of this exclusion outweighs the best interests of the
Defendant and the public to a speedy trial. This order of
exclusion of time is made pursuant to 18 U.S.C. §§ 3161(h)(7)
(B)(i) & (iv).
SO ORDERED
Dated: New York, New York
         19 May 2021
